Case 2:20-cv-12880-JMV-JSA Document 32-2 Filed 11/17/20 Page 1 of 4 PageID: 247




 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

  DANIEL D’AMBLY

                                 Plaintiff,
                                                                   ATTORNEY
                                                                   DECLARATION
                        v.

  CHRISTIAN EXOO a/k/a ANITFASH GORDON; ST.
  LAWRENCE UNIVERSITY; TRIBUNE PUBLISHING                          Civil Action No.
  COMPANY; NEW YORK DAILY NEWS; VIJAYA
  GADDE; TWITTER, INC., COHEN, WEISS AND SIMON,                    2:20-cv-12880-JMV-JAD
  LLP;

                                 Defendants.


        I, ADAM P. MASTROLEO, ESQ. hereby certify and declare as follows:

        1.     I am a member of the law firm of Bond, Schoeneck & King, PLLC,

 attorneys for Defendant St. Lawrence University in the above captioned matter. As

 such, I am fully familiar with the facts and circumstances surrounding this litigation.

        2.     I submit this Declaration in support of the application of Defendant St.

 Lawrence University (the “University”) for my admission pro hac vice pursuant to Local

 Civil Rule 101.1(c).

        3.     To date, the University has appeared for the purpose of filing a motion to

 dismiss the complaint filed by the Plaintiff.

        4.     Attached as Exhibit A is a true and correct table that identifies each bar in

 which I am a member in good standing, including the year of admission, and to the best

 of my knowledge, the name and address of the official office maintaining the role of

 such members in its bar.

        5.     No disciplinary proceedings are pending against me in any jurisdiction and

 no discipline has previously been imposed on me in any jurisdiction. I understand my
                                                 1                                    3638844.1
Case 2:20-cv-12880-JMV-JSA Document 32-2 Filed 11/17/20 Page 2 of 4 PageID: 248




 continuing obligation to advise the Court of any disciplinary proceedings that may be

 instituted against me.

        6.     I am not eligible for plenary admission to the Bar of this Court under Local

 Civil Rule 101.1(b).

        7.     The issues raised in this litigation involve areas with which I have

 experience in the law.

        8.     Pursuant to the rules of this Court, all pleadings submitted on behalf of the

 University in this litigation will be signed by Monica C. Barrett, Esq., of Bond, Schoeneck

 & King, PLLC.

        9.     I agree to strictly observe the dates fixed for scheduling conferences,

 motions, briefs, pre-trial conferences, trial or other proceedings. I further agree to

 submit to the jurisdiction of this Court for the purposes of sanctions, discipline, or other

 such acts as the Court may deem proper.

        10.    Pursuant to Local Civil Rule 101.1(c)(2), I agree to pay the annual fee

 required by the New Jersey Lawyers’ Fund for Client Protection in accordance with New

 Jersey Court Rule 1:28-2.

        11.    Pursuant to Local Civil Rule 101.1(c)(3), I agree to make the required

 payment to Clerk, United States District Court.

        12.    For the foregoing reasons, I respectfully request on behalf of the

 University that I be admitted pro hac vice for the purpose of representing it in this matter

 in association with New Jersey counsel. I agree to be bound by the rules governing

 practice in the New Jersey Courts, including the disciplinary rules.




                                               2                                       3638844.1
Case 2:20-cv-12880-JMV-JSA Document 32-2 Filed 11/17/20 Page 3 of 4 PageID: 249




 I certify and declare under penalty of perjury that the foregoing is true and correct.



 Dated: November 11, 2020                                s/ Adam P. Mastroleo
                                                       Adam P. Mastroleo, Esq.




                                              3                                       3638844.1
Case 2:20-cv-12880-JMV-JSA Document 32-2 Filed 11/17/20 Page 4 of 4 PageID: 250




                                      EXHIBIT A

                                     Year of   Name and Address of the Official
                Bar                 Admission or Office Maintaining the Bar’s Roll

 United States District Court for     2007      US District Court
 the Northern District of New                   Northern District of New York
 York                                           James M. Hanley Federal Building &
                                                U.S. Courthouse
                                                100 S. Clinton St.
                                                Syracuse, NY 13261

 United States District Court for     2008      United States District Court
 the Eastern District of New York               Eastern District of New York
                                                225 Cadman Plaza East
                                                Brooklyn, NY 11201

 United States District Court for     2008      United States District Court
 the Southern District of New                   Southern District of New York
 York                                           Daniel Patrick Moynihan United States
                                                Courthouse
                                                500 Pearl Street
                                                New York, NY 10007 - 1312

 United States District Court for     2008      Clerk of Court, WDNY
 the Western District of New York               US District Court
                                                100 State Street, Rm. 2120
                                                Rochester, NY 14614

 New York State Court                 2007      New York State Unified Court System
                                                Office of Court Administration
                                                Attorney Registration Unit
                                                25 Beaver Street - Room 840
                                                New York, NY 10004




                                                                               3638844.1
